Citation Nr: 1603807	
Decision Date: 02/03/16    Archive Date: 02/11/16

DOCKET NO.  08-26 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to increased disability ratings for posttraumatic stress disorder (PTSD) with depressive disorder, not otherwise specified, currently rated as 10 percent prior to September 28, 2009, as 30 percent since September 28, 2009, and as 70 percent since July 9, 2012. 

2.  Entitlement to increased disability ratings for residuals of a gunshot wound injury to the left Muscle Group I, currently evaluated as 20 percent prior to July 9, 2012, and 30 percent since then. 

3.  Entitlement to increased disability ratings for P.O. residuals of a gunshot wound with fracture of the left clavicle and scarring of Muscle Group II, currently evaluated as 20 percent prior to July 9, 2012, and 30 percent since then.

4.  Entitlement to increased disability ratings for residuals, P.O., of a gunshot wound to the left shoulder with treatment of Muscle Group XX, currently evaluated as 10 percent prior to July 9, 2012, and 40 percent since then. 

5.  Entitlement to increased disability ratings for residuals of a gunshot wound, P.O., to Muscle Group XXI, currently evaluated as 10 percent prior to July 9, 2012, and 20 percent since then.

6.  Entitlement to a compensable disability rating for residuals of a fracture of the 3rd, 4th, 5th, and 6th left ribs.


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel


INTRODUCTION

The Veteran had active duty service from November 1967 to November 1969.

The Veteran's claims come before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In October 2011, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at the local RO (Travel Board hearing).  A copy of the hearing transcript has been associated with the claims file.

The RO issued a Supplemental Statement of the Case (SSOC) in April 2011, which increased the disability rating for the PTSD to 30 percent.  The 30 percent rating was made retroactively effective from September 28, 2009, the date of a VA examination that reflected findings sufficient to establish entitlement to a higher evaluation.  This decision created staged ratings, and the title page has been adjusted accordingly.  The Veteran continued to appeal, requesting even higher disability ratings.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (indicating that a veteran is presumed to be seeking the highest possible rating unless he or she expressly indicates otherwise).

In April 2012, the Board remanded this appeal to the RO via the Appeals Management Center (AMC), in Washington, DC, for further development.  

Upon remand, the RO issued another SSOC in November 2014, which increased the disability ratings for all of the disabilities on appeal, except the left ribs disability rating.  All of the increased disability ratings were made retroactively effective from July 9, 2012, the date of VA examinations that reflected findings sufficient to establish entitlement to higher evaluations.  This decision created staged ratings, and the title page has been adjusted accordingly.  The Veteran continued to appeal, requesting even higher disability ratings.  See AB, 6 Vet. App. at 38-39.

Regarding the PTSD claim, the Board notes that additional medical evidence was submitted after the November 2014 SSOC, and no waiver from the Veteran was received.  However, these records do not contain any medical evidence pertaining to the Veteran's PTSD, the issue addressed in the decision below.  As such, the records are in no way pertinent or relevant to the PTSD claim adjudicated below.  A waiver for this evidence is not necessary, nor is the initial consideration of this evidence by the RO, for the PTSD claim.  38 C.F.R. §§ 20.800, 20.1304 (2015).

The claims of entitlement to service connection for a cervical spine disorder, lumbar spine disorder, and bilateral shoulder disorder, and entitlement to a total disability rating based on individual unemployability due to the service-connected disabilities (TDIU) were previously before the Board on appeal in April 2012.  The Board remanded these claims for further development.  Upon remand, these claims were granted by the RO in the November 2014 rating decision.  The Veteran did not appeal the initial disability ratings or effective dates assigned.  Therefore, those claims have been resolved and are no longer before the Board on appeal.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (holding that where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement (NOD) must thereafter be timely filed to initiate appellate review of the claim concerning "downstream" issues, such as the compensation level assigned for the disability and the effective date); see, too, 38 C.F.R. § 20.200 (2015).

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, in addition to the Veteran's Virtual VA paperless claims file.

With the exception of the PTSD issue, the remaining issues are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to September 28, 2009, the Veteran's PTSD with depressive disorder, not otherwise specified, was manifested by occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress.

2.  From September 28, 2009, to July 8, 2012, the Veteran's PTSD with depressive disorder, not otherwise specified, was manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

3.  Since July 9, 2012, the Veteran's PTSD with depressive disorder, not otherwise specified, has been manifested by occupational and social impairment, with deficiencies in most areas.


CONCLUSION OF LAW

Entitlement to increased disability ratings for PTSD with depressive disorder, not otherwise specified, currently rated as 10 percent prior to September 28, 2009, as 30 percent since September 28, 2009, and as 70 percent since July 9, 2012, is denied.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.130, Diagnostic Code (DC) 9411 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).  

I.  VA's Duties to Notify and Assist

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and, (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Prior to and following the initial adjudication of the Veteran's increased rating claim, letters dated in April 2005 and July 2008 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  

The United States Court of Appeals for Veterans Claims (Court) held that to satisfy the first Quartuccio element for an increased-compensation claim, section 5103(a) compliant notice must meet a four part test laid out in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) overruled the Vazquez-Flores in part, striking claimant-tailored and "daily life" notice elements.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Thus modified, VA must notify the claimant that: 1) to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability; 2) a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment; and, 3) provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation.  See Vazquez-Flores, 22 Vet. App. at 43, overruled in part sub. nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

This action was accomplished by the April 2005 and July 2008 notice letters to the Veteran regarding his increased rating claim.  Although the July 2008 letter was not sent prior to the initial adjudication of the Veteran's claim, this was not prejudicial to him, since the claim was readjudicated in the April 2011 and November 2014 SSOCs.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

All the law requires is that the duty to notify is satisfied and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (2015) (harmless error).  In view of the foregoing, the Board finds that the Veteran was notified and aware of the evidence needed to substantiate his claim, as well as the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify. 

VA also has a duty to assist a Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Here, the Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issue has been obtained.  His STRs, personnel records, and post-service VA and private treatment records have been obtained.  In a June 2012 VA 21-4142 Form, the Veteran gave VA authorization to obtain his private treatment records from Taber City Family Medicine.  The facility was sent letters dated in October 2012 and January 2013, requesting copies of the Veteran's private treatment records.  The facility did not respond.  In a January 2013 VA 21-4142 Form, the Veteran gave VA authorization to obtain his private treatment records from Raleigh Psychology Associates.  The RO sent the facility a letter requesting these private treatment records.  In January 2013, the AOJ was informed that this facility did not have any records pertaining to the Veteran.  The Veteran was informed of the unavailability of these private treatment records in the November 2014 SSOC, and afforded the opportunity to submit his own copies of these records, which he did not.  The claims file also does not present evidence that the Veteran is currently receiving disability benefits from the Social Security Administration (SSA) for the disability currently on appeal.  Therefore, the Board does not need to make an attempt to obtain these records.  The Board does not have notice of any additional relevant evidence that is available but has not been obtained.  

Additionally, the Veteran has been afforded VA examinations, and the reports of those evaluations contain all findings needed to properly evaluate his disability.  38 C.F.R. § 4.2 (2015).  The evidence of record does not suggest that the Veteran's PTSD and depressive disorder have worsened since the last VA examination in July 2012.  Consequently, another examination to evaluate the severity of this disability is not warranted because there is sufficient evidence already of record to fairly decide this claim insofar as assessing the severity of the disability.  See Caffrey v. Brown, 6 Vet. App. 377 (1994); Olsen v. Principi, 3 Vet. App. 480, 482 (1992); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); Allday v. Brown, 7 Vet. App. 517, 526 (1995). 

Furthermore, the Veteran was afforded a Board hearing in October 2011.  A Board member has two duties at a hearing:  (1) a duty to fully explain the issues still outstanding that are relevant and material to substantiating the claim; and, (2) a duty to suggest that a claimant submit evidence on an issue material to substantiating the claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record.  See 38 C.F.R. § 3.103(c)(2) (2015); Procopio v. Shinseki, 26 Vet. App. 76 (2012) (citing Bryant v. Shinseki, 23 Vet. App. 488, 492, 496 (2010)).

Here, during the Board hearing, the VLJ correctly noted the PTSD issue on appeal.  The Veteran was assisted at the hearing by an accredited representative.  The VLJ and the representative asked the Veteran questions regarding the element of the claim that was lacking to substantiate the claim for benefits (i.e., a worsening of the current PTSD symptoms).  The representative and the VLJ asked questions to ascertain whether the Veteran had submitted evidence in support of this claim.  In addition, the VLJ and representative sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with the hearing requirements, nor identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the element necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the element necessary to substantiate his claim for benefits.  As such, the Board finds that the VLJ complied with the aforementioned hearing duties, and that any error in notice provided during the Veteran's hearing constitutes harmless error.

The Board is also satisfied as to substantial compliance with its April 2012 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  This included sending the Veteran a letter asking for his authorization to obtain his private treatment records.  The Veteran provided his authorization in response to the AOJ's June 2012 letter.  Efforts to obtain these records by the AOJ and the appropriate responses have been documented in the claims file.  The remand also directed the AOJ to obtain the Veteran's recent VA treatment records, which were obtained and associated with the claims file.  Finally, the remand directed the AOJ to readjudicate the claim, which was accomplished in the November 2014 SSOC.

For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claim.  Therefore, no further assistance to the Veteran with the development of evidence is required.

II.  PTSD Claim

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity in civil occupations.  See 38 U.S.C.A. § 1155.  Separate DCs identify the various disabilities.  The assignment of a particular DC is dependent on the facts of a particular case.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One DC may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  In reviewing the claim for a higher rating, the Board must consider which DC or codes are most appropriate for application in the veteran's case and provide an explanation for the conclusion.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

The Board observes that an unappealed rating decision of January 1974 granted service connection for the Veteran's psychiatric disorder.  In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2015).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1  Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the "present level" of the Veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where VA's adjudication of an increased rating claim is lengthy, a claimant may experience multiple distinct degrees of disability that would result in different levels of compensation from the time the increased rating claim was filed until a final decision on that claim is made.  Thus, VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's PTSD and depressive disorder is currently rated as 10 percent prior to September 28, 2009, as 30 percent since September 28, 2009, and as 70 percent since July 9, 2012, under 38 C.F.R. § 4.130, DC 9411.  He seeks increased disability ratings.

The General Rating Formula for Mental Disorders at 38 C.F.R. § 4.130 provides the following ratings for psychiatric disabilities:  

Occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication, a 10 percent rating.  38 C.F.R. 4.130, DC 9411.

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; and, mild memory loss (such as forgetting names, directions, recent events), warrants a 30 percent rating.  38 C.F.R. 4.130, DC 9411.

Occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and, difficulty in establishing and maintaining effective work and social relationships, warrants a 50 percent rating.  38 C.F.R. 4.130, DC 9411.

A 70 percent rating may be assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and, inability to establish and maintain effective relationships.  38 C.F.R. 4.130, DC 9411.

The criteria for a 70 percent rating are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001).
A 100 percent schedular evaluation contemplates total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and, memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. 4.130, DC 9411.

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  Throughout the appeal period, the Veteran's GAF scores have ranged from 50 to 90.

A GAF of 41-50 indicates serious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

A GAF score of 51-60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Id.

A GAF score of 61-70 indicates mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  Id. 

A GAF of 71-80 is defined as, if symptoms are present, they are transient and expectable reactions to psychosocial stressors.  Id.

A GAF of 81-90 would indicate absent or minimal symptoms.  Id.
The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet. App. 436, 442-3 (2002).  

On the other hand, if the evidence shows that the veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Mauerhan, 16 Vet. App. at 443.  The Federal Circuit has embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).

The Board will begin by addressing the 10 percent disability rating that is currently in effect prior to September 28, 2009.  The Veteran filed his increased rating claim on March 22, 2005; thus, the Board will consider the period from March 22, 2004 (one year prior to filing his increased rating claim) until September 27, 2009, for the 10 percent rating.  In applying the above law to the facts of the case, the Board finds that the Veteran is not entitled to a disability rating in excess of 10 percent for his PTSD and depressive disorder from March 22, 2004, to September 27, 2009.  Specifically, the PTSD with depressive disorder, not otherwise specified, was not manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks during this appeal period to warrant a higher 30 percent rating.  38 C.F.R. 4.130, DC 9411.

Specifically, during this appeal period, the Veteran was afforded a VA QTC psychiatric examination in June 2005.  At the examination, the Veteran denied any current psychiatric treatment or hospitalization.  He was not taking any medications for his PTSD and depressive disorder.  The Veteran was not currently working.  He took an early retirement from his last job as an IBM secretary.  He had worked at that job for twenty-six years and felt as though he could not go further and the early retirement was a good deal, so he took it.  The Veteran reported difficulty falling asleep or staying asleep, exaggerated startle response, and hypervigilance.  The Veteran spoke with great anxiety and with idealization of his doctor.  Following a physical examination of the Veteran, the VA examiner determined that the Veteran's orientation was within normal limits.  His appearance, hygiene, and behavior were appropriate.  His affect and mood were normal.  His communication and speech were within normal limits.  He experienced panic attacks as often as once per month with each attack lasting about ten minutes.  Delusions, hallucinations, homicidal ideation, obsessional rituals, and suicidal ideation were not present at the examination.  His thought processes were appropriate, and his abstract thinking was normal.  His judgement was not impaired.  His memory was mildly impaired, such as forgetting names, directions, and recent events.  The examiner found that the Veteran was mentally capable of managing his benefit payments in his own best interest.  Mentally, he did not have any difficulty performing activities of daily living.  He was able to establish and maintain effective work and social relationships.  He had no difficulty understanding commands.  He appeared to pose no threat of persistent danger or injury to himself or others.  The VA examiner assigned the Veteran a GAF score of 90.

The treatment records dated during this appeal period do not provide any contrary evidence to that obtained at the VA examination.  For instance, in April 2006, the Veteran was treated by the VA Medical Center (VAMC) for his PTSD and depressive disorder.  The Veteran experienced occasional nightmares and felt tired when he woke up.  Unexpected sounds made him jumpy.  He could watch war news or movies.  He was active socially and volunteered as a coach.  He gets upset and angry easily, but denied any physical aggression.  He gets nervous and anxious, but denied panic attacks or phobia.  Almost every day, he felt down for about 3 hours.  He had lost interest in hunting.  He had trouble with concentration and memory, and felt tired.  He denied any suicidal ideation, homicidal ideation, mood swings, racing thought, talkativeness, high energy state with less need to sleep, hallucination or paranoia.  The Veteran was married and denied any current drug or alcohol abuse.  His appearance was neat, and his speech was normal in rate, volume, and tone.  His behavior with appropriate and cooperative with good eye contact.  His mood was depressed and anxious.  His affect was appropriate.  His thought process was logical and goal directed.  Hallucination, suicidal ideation, and homicidal ideation were not present.  His cognition was normal and oriented to person, place, time, and purpose.  His insight and judgement were normal.  He was assigned a GAF score of 65.

The Veteran's GAF scores of 65 and 90 during this appeal period also support the current 10 percent disability rating.  A GAF score of 90 indicates absent or minimal symptoms and a GAF score of 65 represents mild symptoms or some difficulty in social, occupational, or school functioning, but generally functioning pretty well with some meaningful interpersonal relationships, which are best supported by a 10 percent disability rating.  Absent, minimal, and/or mild symptoms do not suggest or support that the Veteran's PTSD and depressive disorder were manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks during this appeal period.  38 C.F.R. 4.130, DC 9411.  

Thus, in applying the above law to the facts of the case, the Board finds that the Veteran is not entitled to a disability rating in excess of 10 percent for his PTSD and depressive disorder from March 22, 2004, to September 27, 2009.  Specifically, the PTSD with depressive disorder has been manifested by occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress during this appeal period, which warrants the current 10 percent disability rating.  38 C.F.R. 4.130, DC 9411.  The Board recognizes that the Veteran has not been working during this appeal period.  However, the Veteran has repeatedly argued that he accepted an early retirement from his prior employer of twenty-five plus years.  The Veteran does not argue, and the record does not suggest, that the Veteran was forced to take an early retirement due to his PTSD alone.  Further, throughout the entire appeal period, the Veteran has been married with good relationships with his spouse and children.  The VA examiner determined that the Veteran was able to establish and maintain effective work and social relationships.  This evidence does not establish that the Veteran's PTSD and depressive disorder has been manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, to warrant a higher 30 percent rating prior to September 28, 2009.  38 C.F.R. § 4.130, DC 9411.

The Board will now address the 30 percent disability rating that is currently in effect from September 28, 2009, to July 8, 2012.  In applying the above law to the facts of the case, the Board finds that the Veteran is not entitled to a disability rating in excess of 30 percent for his PTSD with depressive disorder from September 28, 2009, to July 8, 2012.  Specifically, the PTSD with depressive disorder was not manifested by occupational and social impairment with reduced reliability and productivity during this appeal period to warrant a higher disability rating of 50 percent.  38 C.F.R. 4.130, DC 9411.

Specifically, during this appeal period, the Veteran was afforded a VA QTC psychiatric examination in September 2009 and the report was issued on October 6, 2009.  At the examination, the Veteran reported a history of alcohol abuse, insomnia, restless sleep, flashbacks of combat experience, depression, suicidal ideation, recurrent and violent nightmares, and irritable mood.  The Veteran stated that his symptoms were constant and affected his total daily functioning, which resulted in marital tension.  The Veteran had been married for 37 years, and described the relationship as "stable and satisfactory."  He described his relationship with his parents and siblings as "good," and his relationship with his children as "stable and good."  The Veteran reported current medication for his psychiatric disorder, but denied any treatment or hospitalization.  The Veteran stated that he was not currently working because he was retired.  He retired after working the time period required to be eligible for retirement.  He was previously employed for twenty-five plus years with the same company.  

Following a physical examination of the Veteran and a review of the Veteran's treatment records, the October 2009 VA examiner determined that the Veteran's orientation was within normal limits.  His appearance, hygiene, and behavior were appropriate.  He maintained good eye contact during the examination.  His affect and mood were depressed, which the Veteran stated occurred as often as 2-3 times per week, with each episode lasting for 2-3 hours.  His depressed mood was characterized by sadness and irritability.  His communication, concentration, and speech were within normal limits.  He did not experience any panic attacks, but did present signs of suspiciousness.  He reported that he was always on guard when in social situations and generally expects problems.  Delusions, hallucinations, homicidal ideation, obsessional rituals, and suicidal ideation were not present at the examination.  His thought processes were appropriate, and his abstract thinking was normal.  He was able to read and understand directions.  He did not have slowness of though, nor did he appear confused.  His judgement was not impaired.  His memory was within normal limits.  The examiner found that the Veteran had behavioral, cognitive, social, affective, or somatic symptoms attributed to PTSD, and these were best described as nightmares and hypervigilance.  The Veteran was mentally capable of managing his benefit payments in his own best interest.  The Veteran demonstrated good common sense reasoning and social judgment.  Mentally, he occasionally had some interference in performing his activities of daily living because of irritability and a chronic pain condition.  The Veteran was able to establish and maintain effective work/school and social relationships.  He had difficulty maintaining effective family role functioning because of increasing irritability.  He had no difficulty understanding commands.  The Veteran did not appear to pose any threat of danger or injury to himself or others.  The prognosis for the Veteran's psychiatric disorder was that the Veteran responded well to previous psychiatric care that allowed him to work and otherwise maintain psychological equilibrium despite PTSD.  The Veteran reported strong interest in recommencing psychotherapy to prevent a decline in his psychological function.  The VA examiner assigned the Veteran a GAF score of 65.

In October 2011, the Veteran was afforded a BVA hearing before the undersigned.  The Veteran testified that his last job was stressful and he was "starting to have some problems with PTSD," so when an early retirement was offered to him, he decided to take it.  He testified that his PTSD was manifested by anger and nightmares.  The Veteran reported gardening and taking the children to school.

The treatment records dated during this appeal period do not provide any contrary evidence to that obtained at the VA examination.  For instance, in August 2011, the Veteran was seen by the VAMC for treatment of his PTSD with depressive disorder.  The Veteran reported being married for forty years and having some close veteran friends.  He denied any suicidal or homicidal ideation.  He stated that he was able to walk away and not say anything during moments of anger.  He was assigned a GAF score of 60.  In September 2011, the Veteran was seen for treatment of his PTSD and depressive disorder by the VAMC.  The Veteran reported that he had been married for 39 years.  His speech was normal and calm.  His appearance was neat.  His behavior was cooperative and appropriate, and his mood was calm.  His affect was appropriate and this thought content was normal and logical.  He denied any suicidal or homicidal ideations, and hallucinations were not present.  His cognition was oriented to purpose, alert, and normal.  His concentration demonstrated normal abstraction and normal intelligence.  His memory, insight, and judgment were normal.  He was assigned a GAF score of 55.  In November 2011, the Veteran again sought psychiatric treatment.  He denied any suicidal or homicidal ideation, and was assigned a GAF score of 55.  In May 2012, the Veteran was treated by the VAMC for his PTSD and depressive disorder.  The Veteran reported depression with episodes of crying and increased bouts of anger.  The Veteran stated that he had struggled with suicidal ideation over time, but it was currently better, although not gone.  The Veteran denied homicidal and suicidal ideation/intent/plan.  He was assigned a GAF score of 50.

The Veteran's GAF scores ranging from 50 to 65 during this appeal period also support the current 30 percent disability rating.  A GAF of 50 indicates serious symptoms or any serious impairment in social, occupational, or school functioning.  A GAF score of 51-60 indicates moderate symptoms or moderate difficulty in social, occupational, or school functioning.  A GAF score of 65 indicates mild symptoms or some difficulty in social, occupational, or school functioning, but generally functioning pretty well and has some meaningful interpersonal relationships.  Mild and moderate symptoms are best supported by a 30 percent disability rating.  Mild and moderate symptoms do not suggest or support that the Veteran's PTSD and depressive disorder were manifested by occupational and social impairment with reduced reliability and productivity during this appeal period.  The Board notes that the GAF score of 50 on one occasion represents severe symptoms.  However, a GAF score of 50 is just barely in the "serious" category, as a GAF score of 51 represents moderate symptoms.  Thus, the Board finds that in weighing the evidence presented at the VA examination, Board hearing, and in the VA treatment records, the Veteran's PTSD and depressive disorder is best characterized as moderate during this appeal period, which warrants the current 30 percent rating.  38 C.F.R. 4.130, DC 9411.  

Thus, in applying the above law to the facts of the case, the Board finds that the Veteran is not entitled to a disability rating in excess of 30 percent for his PTSD and depressive disorder from September 28, 2009, to July 8, 2012.  Specifically, the PTSD and depressive disorder have been manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks during this appeal period, which warrants the current 30 percent disability rating.  38 C.F.R. 4.130, DC 9411.  The Board recognizes that the Veteran has not been working during this appeal period.  However, the Veteran has repeatedly argued that he accepted an early retirement from his prior employer of twenty-five plus years.  The Veteran does not assert, and the record does not suggest, that the Veteran was forced to take an early retirement due to his PTSD alone.  Further, throughout the entire appeal period, the Veteran has been married with good relationships with his spouse and children.  The VA examiner determined that the Veteran was able to establish and maintain effective work/school and social relationships.  This evidence does not establish that the Veteran has occupational and social impairment with reduced reliability and productivity, to warrant a higher disability rating of 50 percent.  38 C.F.R. § 4.130, DC 9411.

The Board will now address the 70 percent disability rating that is currently in effect since July 9, 2012.  In applying the above law to the facts of the case, the Board finds that the Veteran is not entitled to a disability rating in excess of 70 percent for his PTSD and depressive disorder since July 9, 2012.  Specifically, the PTSD and depressive disorder were not manifested by total occupational and social impairment during this appeal period to warrant a higher 100 percent disability rating.  38 C.F.R. 4.130, DC 9411.

Specifically, during this appeal period, the Veteran was afforded a VA psychiatric examination on July 9, 2012.  The Veteran reported that he was still married to his wife of forty years and described their relationship as "good."  The Veteran also described a good relationship with his children.  The Veteran had a few good friends and belonged to some veterans service organizations.  He attended church occasionally and volunteered.  He was not currently working as he took an early retirement in 1992.  The Veteran stated that his work made special accommodations for him in order to keep him employed.  For example, they put up soundproofing to reduce the noise in his office from the warehouse.  The Veteran was currently taking medication for his psychiatric disorder.  He reported a depressed mood and an impending sense of doom every day, with some days worse than others.  He denied true anxiety attacks and reported that his anxiety goes "up and down."  The Veteran's wife stated that the Veteran had increasing trouble taking action when it came to decisions.  The Veteran described occasional suicidal ideation, occurring about 5-6 times in the past month.  He denied any current thoughts or plan regarding suicidal ideation.  He denied any homicidal ideation or hallucinations.  The Veteran experienced nightmares about 2-4 days per week and wakes up sometimes during the night.  The Veteran reported that sometimes he will forget items he bought at the store or get lost driving.  

The July 2012 VA examiner noted that the Veteran's mood was dysphoric and his eye contact was good.  He was casually dressed with good grooming.  He was pleasant and cooperative with an almost constant temper.  The Veteran's PTSD and depressive disorder was manifested by the following symptoms:  depressed mood; anxiety; panic attacks that occur weekly or less often; chronic sleep impairment; mild memory loss; flattened affect; circumstantial, circumlocutory, or stereotyped speech; disturbances of motivation and mood; difficulty in adapting to stressful circumstances; and suicidal ideation.  The examiner determined that the Veteran's PTSD and depressive disorder was best characterized as occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and/or mood.  The Veteran was capable of managing his own financial affairs.  The examiner determined that the Veteran would have the following limitations in the workplace due to his PTSD:  severe impairments with decision-making; frustration tolerance; ability to withstand loud noise; being alert; and, problems with concentration. The VA examiner assigned a GAF score of 55.

The treatment records dated during this appeal period do not provide any contrary evidence to that obtained at the VA examination.  For instance, the Veteran was treated by the VAMC in October 2013 for his PTSD and depressive disorder.  The Veteran reported nightmares, increased anxiety, anger, and hypervigilance.  The Veteran was capable of independently performing his activities of daily living.  The Veteran's judgement was good and he was able to resist impulses.  He did not pose a threat to others.  The Veteran was alert and oriented.  His appearance was neat.  The Veteran was cooperative and made good eye contact throughout the session.  His mood was described as anxious, and he showed a full range of affect as was
appropriate to content.  His speech was with normal rate and tone.  The Veteran's thought processes were circumstantial, but logical.  There were no signs of psychosis and no delusions were elicited during the interview.  His mental focus appeared "grossly" within normal limits.  The Veteran stated that he has had fleeting thoughts of suicide for many years, but his wife, his children, his belief in God, his upbringing, his will to live, and his obligation to God stop him from attempting suicide.  The Veteran denied any current thoughts or plans to harm himself or anyone else.  The Veteran also denied any suicidal ideations or homicidal ideations.  The VA physician assigned the Veteran a GAF score of 60.

The Veteran's GAF scores of 55 and 60 during this appeal period also support the current 70 percent disability rating.  A GAF scores of 55 and 60 indicate moderate symptoms or moderate difficulty in social, occupational, or school functioning, which is best supported by a 70 percent disability rating.  Moderate symptoms do not suggest or support total occupational and social impairment, the requirements for a 100 percent disability rating.  38 C.F.R. 4.130, DC 9411.

Thus, in applying the above law to the facts of the case, the Board finds that the Veteran is not entitled to a disability rating in excess of 70 percent for his PTSD and depressive disorder since July 9, 2012.  Specifically, the PTSD and depressive disorder have been manifested by occupational and social impairment with deficiencies in most areas during this appeal period, which warrants the current 70 percent disability rating.  38 C.F.R. 4.130, DC 9411.  

The evidence dated since July 9, 2012, does not demonstrate total occupational and social impairment.  Regarding total occupational impairment, the Board recognizes that the Veteran has not been working during this appeal period.  However, the Veteran has repeatedly argued that he accepted an early retirement from his prior employer of twenty-five plus years.  The record documents special accommodations at work and difficulty in working, but the Veteran does not argue, and the record does not suggest, that the Veteran was forced to take an early retirement due to his PTSD alone.  The record documents that the Veteran has several physical disabilities that also were a factor in taking the early retirement, as described by the Veteran at his Board hearing.  Further, regarding total social impairment, the Veteran has been married to the same woman for forty years and experiences good relationships with his spouse and children.  The Veteran has friends and community activities that he participates in.  This evidence does not establish that the Veteran has total occupational and social impairment due to his PTSD and depressive disorder to warrant a 100 percent disability rating.  38 C.F.R. § 4.130, DC 9411.

The Board has also considered whether additional staged ratings are appropriate in this case.  See Hart, 21 Vet. App. at 505; Francisco, 7 Vet. App. 55 (1994).  However, at no time during the relevant appeal period has the service-connected PTSD and depressive disorder more nearly met or nearly approximated the criteria for higher disability ratings.  Accordingly, additional staged ratings are not for application in the instant case.

The Board notes that in adjudicating a claim, the competence and credibility of the Veteran must be considered.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board acknowledges that the Veteran is competent to give evidence about what he observes or experiences.  For example, he is competent to report that he experiences certain symptoms, such as nightmares and suicidal ideation, and he is credible in this regard.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  The Veteran's competent and credible belief that his disability is worse than the assigned disability ratings, however, is outweighed by the competent and credible medical examinations that evaluated the true extent of impairment based on objective data coupled with the lay complaints. The VA examiners have the training and expertise necessary to administer the appropriate tests for a determination on the type and degree of the impairment associated with the Veteran's complaints.  For these reasons, greater evidentiary weight is placed on the physical examination findings than the Veteran's lay statements.

In sum, the claim of entitlement to increased disability ratings for PTSD with depressive disorder, not otherwise specified, currently rated as 10 percent prior to September 28, 2009, as 30 percent since September 28, 2009, and as 70 percent since July 9, 2012, is denied, as the criteria for higher disability ratings were not met at any time during the appeal period.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The above determinations are based on application of provisions of the VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2015).  However, the regulations also provide for exceptional cases involving compensation.  Pursuant to 38 C.F.R. § 3.321(b)(1) (2015), the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1). 

The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008). 

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of a veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008). 

If the criteria reasonably describe the claimant's disability level and symptomatology, then a veteran's disability picture is contemplated by the rating schedule.  The assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, then the AOJ or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). 

Here, because the schedular ratings for the Veteran's PTSD and depressive disorder fully address his symptoms, which include mainly occupational and social impairment, referral to the VA Under Secretary for Benefits or the Director of Compensation and Pension Service for consideration of an extraschedular evaluation is not warranted.  A comparison between the levels of severity and symptomatology of the PTSD and depressive disorder with the established criteria shows that the rating criteria reasonably describe the Veteran's disability levels and symptomatology.  Specifically, this disability was evaluated under 38 C.F.R. 
§ 4.130, DC 9411.  The Board finds that these criteria specifically contemplate the Veteran's levels of disability and symptomatology.  As noted above, the Veteran's disability is primarily manifested by occupational and social impairment.  These symptoms are specifically contemplated by the schedular criteria under DC 9411.  When comparing this disability picture with the symptoms contemplated by the Schedule, the Board finds that the Veteran's symptoms are more than adequately contemplated by his current disability ratings.  The criteria for his current schedular ratings more than reasonably describe the Veteran's disability levels and symptomatology.  There is no credible evidence that the Veteran's service-connected disability causes impairment that is not contemplated by the scheduler rating criteria or that renders impractical the application of the regular scheduler standards.  See Thun, 22 Vet. App. at 111.  Accordingly, referral of this case for consideration of an extraschedular rating is not warranted.  Id.; see also Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996). 

Further, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

Finally, pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), a claim for a TDIU is considered part and parcel of an increased rating claim when the issue of unemployability is raised by the record.  In this case, the Veteran is already in receipt of a TDIU since March 22, 2005, the date of the Veteran's increased rating claim for his PTSD and depressive disorder.  The Veteran did not submit a NOD appealing the TDIU effective date assigned in the November 2014 rating decision that granted a TDIU.  Therefore, consideration by the Board of a TDIU is not warranted. 


ORDER

The claim of entitlement to increased disability ratings for PTSD with depressive disorder, not otherwise specified, currently rated as 10 percent prior to September 28, 2009, as 30 percent since September 28, 2009, and as 70 percent since July 9, 2012, is denied.


REMAND

Inasmuch as the Board regrets the additional delay of this appeal, a remand is required before the remaining claims can be properly adjudicated.   

Following the most recent readjudication of the remaining claims in the November 2014 SSOC, additional pertinent medical evidence from the VAMC in Durham, North Carolina, was added to the claims file in February 2015.  To date, this pertinent evidence has not been reviewed by the AOJ, and no waiver from the Veteran or his representative is of record.  The new regulations do not apply to this claim, as the Substantive Appeal for this claim was received in August 2008.  See Section 501 of the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law (PL) 112-154; 38 U.S.C.A. § 7105(e).  Thus, the Board sent the Veteran and his representative a letter in November 2015 asking whether the Veteran waived his right to have the AOJ consider this additional evidence in the first instance.  The letter informed the Veteran that if he did not respond within 45 days, then the Board would assume that the Veteran did not wish for the Board to decide these claims at this time, and the Board would accordingly remand these claims back to the AOJ for review.  The Veteran and his representative did not respond to this letter.  Thus, the Board will presume that the Veteran wants these claims remanded back to the AOJ for a review of the newly received evidence.  See 38 C.F.R. §§ 20.800, 20.1304(c) (2015); Disabled American Veterans v. Sec'y of Veteran's Affairs, 327 F.3d 1339, 1346 (Fed. Cir. 2003).

Accordingly, the case is REMANDED for the following action:

Review the new evidence submitted since the November 2014 SSOC and readjudicate the Veteran's claims of:  (a) entitlement to increased disability ratings for residuals of a gunshot wound injury to the left Muscle Group I, currently evaluated as 20 percent prior to July 9, 2012, and 30 percent since then; (b) entitlement to increased disability ratings for P.O. residuals of a gunshot wound with fracture of the left clavicle and scarring of Muscle Group II, currently evaluated as 20 percent prior to July 9, 2012, and 30 percent since then; (c) entitlement to increased disability ratings for residuals, P.O., of a gunshot wound to the left shoulder with treatment of Muscle Group XX, currently evaluated as 10 percent prior to July 9, 2012, and 40 percent since then; (d) entitlement to increased disability ratings for residuals of a gunshot wound, P.O., to Muscle Group XXI, currently evaluated as 10 percent prior to July 9, 2012, and 20 percent since then; and, (e) entitlement to a compensable disability rating for residuals of a fracture of the 3rd, 4th, 5th, and 6th left ribs.  If the claims remain denied, issue to the Veteran and his representative a SSOC.  Afford them the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


